Citation Nr: 1244295	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to March 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.

In December 2007, the Veteran was scheduled to appear at the St. Paul RO to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and she has not since asked for it to be rescheduled.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

In September 2010, the Board remanded the Veteran's appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a June 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Also in September 2010, the Board remanded a claim of entitlement to service connection for bilateral hearing loss.  In a June 2011 rating decision, service connection was granted for bilateral hearing loss, and a noncompensable disability rating was assigned.  A notice of disagreement (NOD) was not filed within one year of the June 2011 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a) (2012); see also Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Subsequently, in the November 2012 Appellant's Post-Remand Brief, the Veteran's representative raised the issue of entitlement to a compensable disability rating for the service-connected bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
FINDING OF FACT

Tinnitus was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in November 2006 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The November 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) as well as VA and private treatment records in furtherance of her claim.  Pursuant to the September 2010 Board Remand, the Veteran was provided a VA examination in October 2010 as to the pending claim.  As will be discussed below, the October 2010 examination report and medical opinion provided therein contain sufficient evidence by which to decide the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the October 2010 VA examination report is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts entitlement to service connection for tinnitus, which she contends is due to her military service.  See, e.g., the Veteran's claim dated October 2006.

As indicated above, the Veteran served on active duty from May 1979 to March 1982.  Her STRs, including her March 1982 separation examination, are pertinently absent for any complaint or diagnosis of tinnitus.  To this end, the Board observes that the Veteran complained of hearing loss in June 1980 at which time she was treated for hardened ear wax; notably, she did not report tinnitus or related symptomatology at that time.  

Further, the Veteran has not claimed that she was diagnosed with tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  Rather, she has contended that she was exposed to loud noise while in basic training from various weapons including grenades and M-16 rifles.  See the Veteran's claim dated October 2006.  She has also indicated that she was exposed to acoustic trauma as a result of motor pool truck engines and power tools.  See the VA examination report dated January 2007.  To this end, the Veteran's service personnel records show that her military occupational specialty (MOS) was that of a light vehicle operator.  Moreover, the Board has no reason to disbelieve the Veteran's assertions that she was exposed to grenade and M-16 fire during her basic training.  Thus, noise exposure from truck engines, power tools, and basic training as contended by the Veteran is conceded based on the circumstances of her military service.  38 U.S.C.A. § 1154(a).

Post-service treatment records dated from 2000 to 2012 do not document a diagnosis of tinnitus or any related complaints.  The Veteran was initially afforded a VA examination in January 2007 at which time the examiner indicated that the Veteran did not have a history of tinnitus.  Specifically, the January 2007 VA examiner stated that the Veteran "denied experiencing symptoms of tinnitus aurium or cerebri today or in the past."  The Veteran subsequently contended that the January 2007 VA examiner's statement was inadequate and that she does experience tinnitus "at times; an average of four days per week."  See the VA Form 9 dated June 2007.

Thus, pursuant to the September 2010 Board Remand, the Veteran was afforded another VA audiological examination in October 2010.  At that time, the Veteran did report a current complaint of tinnitus.  However, she stated that her tinnitus began two years ago.  She further stated that it occurs four times a month and lasts for five minutes.  With respect to the question of medical nexus, the examiner stated that she could not "opine due to need to resort to mere speculation."  The examiner explained that, "[w]hen reviewing over 100 notes in VAMC records there was no mention of tinnitus complaints.  She denied tinnitus to the first examiner, today she stated it began two years ago, in a claim note she said it was from the military.  She has also stated it is constant and it is intermittent.  It is impossible for the examiner to know what is factual without resorting to mere speculation due to so many inconsistencies."

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id at 390.

Here, although the October 2010 VA examiner indicated that she could not provide a conclusion as to medical nexus "due to need to resort to mere speculation," she went on to explain the rationale behind this determination.  As indicated above, the examiner described the inconsistencies in the Veteran's self-report of tinnitus symptomatology, including not only the nature of the claimed tinnitus but also the date of onset.  In this case, the Board finds that the October 2010 VA examiner's conclusion that it would be speculation to opine whether the Veteran's tinnitus is due to her military service is sufficiently supported by a thorough rationale.  See Jones, supra.

Moreover, neither the Veteran nor her representative has produced a medical opinion to contradict the conclusions of the October 2010 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Critically, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2012).

The Board recognizes that the Veteran has at times indicated that her tinnitus symptomatology began during service.  See, e.g., the Veteran's VA Form 9 dated June 2007.  To this end, the Board acknowledges that the Veteran is competent to describe what she has experienced.  See, e.g., Jandreau, supra.  Significantly, the Veteran has also indicated that her tinnitus began two years ago.  See the October 2010 VA examination report.  Moreover, she previously indicated that she does not experience tinnitus at all.  See the January 2007 VA examination report.  To this end, the Board notes that the Veteran has inconsistently described the nature of her tinnitus symptoms, at times claiming that her tinnitus is constant and, at other times, asserting that it is intermittent.  See, e.g., the Veteran's claim dated October 2006; her statement dated November 2006; her VA Form 9 dated June 2007; and the VA examination report dated October 2010.  Moreover, the voluminous VA and private treatment records dating from 2000 to 2012 contained in the claims file are pertinently absent of any complaint or diagnosis of tinnitus.  Accordingly, in light of the evidence of record, the Board finds that the Veteran's contentions of tinnitus symptomatology dating from her military discharge are simply not credible.

The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of tinnitus complaints, symptoms, or findings until more than twenty-four years after the Veteran's active military service is itself evidence which tends to show that the in-service noise exposure did not result in a chronic tinnitus disability.

For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran's statements being found not credible, the Board can only rely upon the available competent and credible evidence, which is the service treatment records and the current medical evidence.  Based upon this evidence, the Board finds that evidence of record fails to establish any chronic tinnitus disability.  Critically, none of the current medical evidence associates the claimed tinnitus with the Veteran's military service.  Thus, the Board finds that the evidence fails to establish a medical nexus exists between the Veteran's claimed tinnitus and the conceded in-service noise exposure.

Without competent and credible evidence of an onset of tinnitus in service, continuity of relevant symptomatology since active duty, or an association between the currently diagnosed tinnitus and the Veteran's active duty, service connection for tinnitus is not warranted.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


